Citation Nr: 0703761	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-41 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher disability rating for service-
connected asbestosis, rated as noncompensable prior to May 3, 
2006, and rated as 60 percent disabling from May 3, 2006.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus 
disability.

4.  Entitlement to service connection for left hand 
disability.

5.  Entitlement to service connection for coronary artery 
disease (CAD) claimed as secondary to service-connected 
asbestosis.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) disability claimed as secondary to 
service-connected disabilities.

7.  Entitlement to service connection for skin cancer.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to September 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for asbestosis, assigning a 
noncompensable disability rating, effective October 16, 2002, 
and denied entitlement to service connection for left hand 
disability, bilateral hearing loss disability, tinnitus 
disability, CAD, GERD, and skin cancer.  A notice of 
disagreement was filed in January 2004, a statement of the 
case was issued in November 2004, and a substantive appeal 
was received in December 2004.

A September 2006 rating decision assigned a 60 percent 
disability rating, effective May 3, 2006, to the veteran's 
service-connected asbestosis, however, this issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned nor has the increased disability rating been 
assigned for the entire appeal period.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issues of entitlement to service connection for GERD and 
skin cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.

FINDINGS OF FACT

1.  Prior to May 3, 2006, the veteran's asbestosis is 
productive of Forced Vital Capacity of 71.4 percent of 
predicted.

2.  From May 3, 2006, the veteran's asbestosis is productive 
of Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method of 55 percent of predicted.

3.  Bilateral hearing loss disability was not manifested 
during the veteran's military service or for many years 
thereafter, nor is bilateral hearing loss disability 
otherwise related to the veteran's service.

4.  Tinnitus disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is tinnitus disability otherwise related to the veteran's 
service.

5.  Any left hand disability was not manifested during the 
veteran's military service, nor is any left hand disability 
otherwise related to the veteran's service.

6.  Coronary artery disease was not manifested during the 
veteran's military service or for many years thereafter, nor 
is coronary artery disease otherwise related to the veteran's 
service, including any service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating (but no 
higher) for asbestosis, prior to May 3, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97 Diagnostic Code 6833 (2006).

2.  The criteria for a disability rating in excess of 60 
percent for asbestosis, from May 3, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97 Diagnostic Code (DC) 6833 (2006).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Left hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

6.  Coronary artery disease was not incurred in or aggravated 
by active service, nor is coronary artery disease proximately 
due to or caused by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in December 
2002.  The letter predated the September 2003 rating 
decision.  See id.  Subsequently, the veteran was issued 
another VCAA letter in March 2006.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The December 
2002 and March 2006 letters have clearly advised the veteran 
of the evidence necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As will be discussed in more 
detail below, the Board has determined that the veteran is 
entitled to increased rating prior to May 3, 2006, for his 
service-connected asbestosis.  Therefore, any notice 
deficiency constitutes harmless error (see Bernard, supra), 
as section 5103(a) notice provisions have been satisfied, and 
if the veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the effective date assigned to the award.  Then, more 
detailed obligations arise, the requirements of which are set 
forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  Otherwise, since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss disability, 
tinnitus disability, left hand disability, and coronary 
artery disease, and entitlement to an increased disability 
rating for service-connected asbestosis from May 3, 2006, any 
questions as to the appropriate disability ratings and 
effectives date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical and personnel records, and post-
service private and VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in June 2003 and 
August 2006.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues of 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus disability, left hand disability, and 
coronary artery disease, and entitlement to an increased 
disability rating for service-connected asbestosis.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus disability, left hand disability, and 
coronary artery disease, and entitlement to an increased 
disability rating for service-connected asbestosis.

I.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected asbestosis is evaluated under 
Diagnostic Code 6833.  Under this criteria, there are two 
factors used to determine the proper evaluation.  The factors 
include the Forced Vital Capacity (FVC) and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)).

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where Forced Vital 
Capacity (FVC) is less than 50 percent predicted, or; where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is less than 40-percent 
predicted, or; where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.

A 60 percent rating is warranted where the evidence shows FVC 
of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  A 30 percent rating is warranted where the 
evidence shows FVC of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted.  A 10 percent rating is 
warranted where the evidence shows FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66- to 80-percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6833.

In June 2001, the veteran underwent a private evaluation for 
evidence of pulmonary asbestos inhalation disease.  The 
veteran complained of mild dyspnea which had been progressive 
over the last several years.  Respiratory examination showed 
slightly emphysematous size and shaped chest; distant breath 
sounds; no areas of dullness; and, scattered rales in all 
lung fields.  The examiner was unable to hear any inspiratory 
crepitus rales over the bases of his lungs.  Pulmonary 
function testing was performed.  The FVC was 3.18 or 71.4 
percent of the predicted; the FEV-I (forced expiratory volume 
in one second) was 2.39 or 68.8 percent of the predicted.  
The ratio of the two was 75.00 or 96.3 percent of the 
predicted.  The examiner stated that the test indicated mild 
obstructive pulmonary disease, however, restrictive disease 
could not be ruled out.  The examiner diagnosed bilateral 
interstitial pulmonary fibrosis and pleural plaque formation 
secondary to asbestos inhalation as proven by a history of 
exposure to asbestos-containing productions 20 plus years, 
progressive dyspnea, an abnormal chest x-ray and an abnormal 
pulmonary function test.

In June 2003, the veteran underwent a VA examination.  He 
complained of shortness of breath on exertion.  The examiner 
opined that his asbestosis was at least as likely as not 
related to service, however, it does not appear that the 
examiner performed pulmonary function tests.

In August 2003, the veteran underwent pulmonary function 
tests at the VA Medical Center.  The FVC was 3.81 or 85.8 
percent of the predicted.  The interpretation of the results 
was 'borderline normal.'  

In May 2006, the veteran sought VA treatment for CAD and 
shortness of breath.  The examiner noted asbestosis; check 
chest x-ray PA/lat; and add albuterol metered-dose inhaler 
(MDI).  

In August 2006, the veteran underwent another VA examination.  
He reported that asbestosis was diagnosed six years prior.  
He reported using an unknown inhaler about five times a month 
when he wheezes.  He denied use of home oxygen.  He reported 
coughing up a yellow phlegm a couple of teaspoons on a daily 
basis.  He denied any essential change in his weight in the 
last year.  He reported being able to walk about a block 
before he has to stop because of breathlessness.  The 
examiner specifically referenced the August 2003 pulmonary 
function tests which the examiner noted showed a FVC of 3.81 
or 84.3 percent of predicted, a FEV-1 of 2.98 or 86.1 percent 
of predicted, and an interpretation of borderline normal.  
The examiner noted that spirometry data was acceptable and 
reproducible; good effort; bronchodilators not indicated.  
Oxymetry values post-testing was 95 percent.  Heart rate was 
67 beats per minute.  The August 2006 examiner's assessment 
was asbestosis, and noted that auscultation of the chest 
revealed fine bibasilar rales.  Pulmonary function tests 
showed a FVC of 3.17 or 71 percent of predicted, and a DLCO 
of 55 percent of predicted.

Upon review of the objective medical evidence of record, the 
Board notes that the June 2001 private evaluation showed a 
FVC of 71.4 percent of predicted, thus satisfying the 
diagnostic criteria for a 30 percent disability rating.  The 
Board acknowledges the August 2003 VA pulmonary function 
tests which showed a FVC of 85.8 percent of predicted, thus 
not satisfying the criteria for a compensable disability 
rating.  However, in light of the veteran's subjective 
complaints of progressive dyspnea and shortness of breath 
upon exertion, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the resulting 
disability picture more nearly approximates the criteria for 
the assignment of a 30 percent rating for the entire appeal 
period prior to May 3, 2006.  A disability rating in excess 
of 30 percent is not warranted prior to May 3, 2006, as the 
medical evidence does not show FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted to 
warrant a 60 percent disability rating under the diagnostic 
code.  The results of the pulmonary function testing clearly 
demonstrate that the veteran's asbestosis is no more than 30 
percent disabling prior to May 3, 2006.

Pulmonary function tests in August 2006 showed the veteran's 
asbestosis to be manifested by FVC of 71 percent of 
predicted, and DLCO (SB) of 55 percent of predicted, thus 
satisfying the criteria for the assignment of a 60 percent 
disability rating.  The 60 percent disability rating was 
assigned effective May 3, 2006, on the basis that a VA 
outpatient treatment record reflected complaints of shortness 
of breath, and that an albuterol MDI was prescribed.  A 100 
percent disability rating is not warranted from May 3, 2006, 
as the objective medical evidence does not reflect that the 
veteran's asbestosis is manifested by FVC less than 50 
percent predicted, or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/dg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
that the veteran requires oxygen therapy.  The August 2006 VA 
examination specifically reflected a prior diagnosis of 
benign hypertension, and the veteran specifically denied 
using oxygen therapy.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 30 percent disability rating, but 
no higher, is warranted for the veteran's service-connected 
asbestosis prior to May 3, 2006, and a disability rating in 
excess of 60 percent for the veteran's service-connected 
asbestosis is not warranted from May 3, 2006.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral hearing loss & tinnitus disability

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus disabilities.  

The veteran's DD Form 214 reflects that he served in the Navy 
on the USS Owen.  On examination performed for induction 
purposes in July 1950, the veteran's ears were clinically 
evaluated as normal.  Audiometric testing was not performed, 
however, the veteran received a 15/15 on the whispered voice 
test for both ears.  An examination performed for separation 
purposes in September 1953 reflects that audiometric testing 
was not performed, but again his hearing acuity was measured 
as 15/15 on a whispered voice test.  Such test results were 
indicative of normal hearing.  The examination report also 
reflects no complaints with regard to hearing loss or 
tinnitus.  Although the whispered voice test is not a valid 
assessment of hearing at the time of discharge, this was the 
customary test used during that period, and unfortunately no 
audiometric tests were conducted in connection with his 
discharge examination.

The veteran did not complain of any hearing loss or tinnitus 
until he filed his claim in October 2002, thus approximately 
49 years after separation from service.  The first objective 
medical evidence of hearing loss and tinnitus was noted at 
the June 2003 VA audiological examination.  Specifically, the 
veteran claimed military noise exposure of firearms, machine 
guns, mortars, rocket launchers, firing range, naval guns, 
and ship engines, and claimed that he did not use hearing 
protection.  Occupational and recreational noise exposure in 
which he wore hearing protection consisted of hunting, 
chemical factory, chainsaw, lawn mower, weed eater, tractor, 
and leaf blower.  Occupational and recreational noise 
exposure in which he did not use hearing protection was oil 
rings, trucks, carpentry and power tools while building two 
homes for himself, and home repairs.  Upon audiometric 
testing, the examiner diagnosed in the right ear normal 
hearing from 500 to 3000 Hertz with a moderate, sensorineural 
loss above 3000 Hertz, and diagnosed in the left ear normal 
hearing 500 to 2000 Hertz with a moderate to moderately 
severe, sensorineural loss above 2000 Hertz.  The examiner 
noted that the veteran served in the Navy but was not exposed 
to high intensity noise daily.  The veteran reported noticing 
hearing loss 25 years prior in about 1978, thus 26 years 
after his separation from service.  During the 26 years after 
leaving the Navy, he worked as a mud engineer and roughneck 
on oil rigs, a truck driver, a tow boat hand, and primarily 
in a chemical plant.  The examiner opined that exposure to 
occupational noise more likely contributed to his hearing 
loss than his military experiences.  With regard to tinnitus, 
the veteran reported the onset of bilateral, roaring tinnitus 
15 year prior.  The examiner stated that tinnitus is a 
subjective complaint with no objective means of documenting 
its presence or absence.  The examiner opined that his 
subjective complaint of tinnitus is not related to his 
history of noise exposure in the military because the onset 
time is 36 years after his separation from service.  The 
examiner stated that the tinnitus is as likely as not to be 
related to the conditions which were responsible for his 
hearing loss, specifically post-service occupational noise 
exposure.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss or tinnitus in service, no complaints 
of hearing loss or tinnitus until 49 years after separation 
from service, and a VA examiner who opined that the veteran's 
bilateral hearing loss and tinnitus were likely due to post-
service occupational exposure, not noise exposure during 
military service.  

In this regard, the Board notes first that the absence of any 
evidence of hearing loss and/or tinnitus for nearly fifty 
years after discharge from service, or of persistent symptoms 
of hearing loss and/or tinnitus between service-discharge and 
the 1990's constitutes negative evidence tending to disprove 
the claim that the veteran developed hearing loss and/or 
tinnitus as a result of in-service noise exposure, which 
resulted in chronic disability thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing hearing loss and/or tinnitus for nearly a half-
century between the period of active duty and the evidence 
showing hearing loss and/or tinnitus is itself evidence which 
tends to show that no hearing loss or tinnitus was incurred 
as a result of service.  Moreover, there is no medical 
evidence showing that hearing loss and/or tinnitus manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service, and therefore 
service connection for hearing loss and/or tinnitus may not 
be presumed to have had its onset in service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or excessive strain to the back and/or the 
right wrist during service in this case is supported by 
affirmative evidence which tends to show that no current 
hearing loss or tinnitus was incurred during that time.  Such 
affirmative evidence consists of the separation examination 
report which showed no complaints of hearing loss or tinnitus 
and which indicated a normal clinical audiological 
evaluation.  Although the veteran has asserted that his 
hearing loss is due to acoustic trauma in service, the fact 
remains, however, that the veteran did not complain of 
hearing loss or tinnitus during service, and has not provided 
any medical evidence, whatsoever, showing treatment for 
hearing loss or tinnitus until the 1990'sthat shows 
complaints, findings or diagnosis of hearing loss and/or 
tinnitus.  This is affirmative evidence that the veteran did 
not sustain a hearing loss or tinnitus disability during 
active duty or that acoustic trauma in service, if any, did 
not result in chronic hearing loss and/or tinnitus.

Thus, the Board concludes that the preponderance of the 
evidence is against a finding that his current hearing loss 
and tinnitus are as a result of noise exposure during 
service.

The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus are 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for 49 years 
is more probative than the remote assertions of the veteran.  
As noted above, the lack of continuity of treatment may bear 
in a merits determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997)

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Left hand disability

Service medical records reflect that in August 1952 the 
veteran sustained a simple fracture of the third metacarpal 
of the right hand.  The service medical record reflects that 
three days prior, the veteran was in a fight and injured his 
right hand.  X-ray examination showed a simple fracture of 
the mid-shaft of the right third metacarpal in good position.  
A day later swelling had almost completely subsided, repeated 
x-rays were performed, and position of the fracture fragments 
were good.  A plaster cast was applied.  An examination 
performed for separation purposes in September 1953 does not 
reflect any abnormalities, defects, or diagnoses.

The evidence of record reflects that in October 1953 the 
veteran filed a claim of service connection for fractured 
right hand and fractured left thumb.  He claimed that he 
fractured his right hand in October 1952, and fractured his 
left thumb on September 1, 1953.  He underwent a VA 
examination in December 1953, and reported that he sustained 
a fracture of the right hand in the metacarpal in 1952 during 
a fight.  He reported sustaining a fracture of the left thumb 
in 1953 aboard a ship in Virginia when he was working on some 
equipment on the ship.  He complained of numbness of the left 
thumb and right hand.  Upon physical and x-ray examination, 
the examiner diagnosed fracture healed second and third 
metacarpal of the right hand, and non-union, chip fracture 
distal phalanx, left thumb.  In a December 1953 rating 
decision, the RO granted service connection for simple 
fracture, third right metacarpal, assigning a noncompensable 
disability rating, effective September 1953, and denied 
entitlement to non-union, chip fracture distal phalanx, left 
thumb, on the basis that service medical records did not show 
evidence of fracture of the left thumb.

In October 2002, the veteran filed a claim of service 
connection for left hand disability due to a left hand injury 
sustained during service, and claimed that he currently has 
arthritis of the left hand.  The veteran has not submitted 
any post-service medical evidence of a left hand disability.  
In his January 2004 notice of disagreement, the veteran 
claimed that he injured his left hand during a "street 
fight" and in his December 2004 substantive appeal, the 
veteran stated that he wore a cast on his left hand for about 
two months.

As noted, the veteran has not submitted any evidence of a 
current left hand disability.  In any event, service medical 
records are clear that the veteran did sustain a fracture of 
the third metacarpal of the right hand during service as a 
result of a fight and a plaster cast was applied.  Service 
connection is already in effect for residuals of such 
disability.  In his current claim, the veteran has repeatedly 
referenced a left hand injury, however, service medical 
records do not reflect any such injury.  As noted, a VA 
examination performed shortly after service did show that the 
veteran had sustained a fracture to his left thumb, but a 
December 1953 rating decision determined that such disability 
was not related to service.  Such decision is final, as the 
veteran did not file a notice of disagreement.  38 U.S.C.A. 
§ 7105.  The Board finds that based upon a thorough review of 
the veteran's service medical records and post-service 
medical evidence of record, the objective medical evidence 
does not reflect any current diagnosis of left hand 
disability, nor is there any evidence that any claimed left 
hand disability is related to the veteran's period of 
service.  

The veteran has not claimed entitlement to an increased 
disability rating for simple fracture, third right 
metacarpal, thus such issue is not before the Board.

The Board finds a VA examination is not necessary to make a 
final adjudication with regard to his claim for a left hand 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his left hand, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a left hand injury in service.  

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

CAD

The veteran has specifically claimed that his coronary artery 
disease was caused by his service-connected asbestosis.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

Service medical records do not reflect any diagnosis of or 
symptomatology related to coronary artery disease.  On 
induction examination in July 1950 the veteran's heart and 
blood vessels were clinically evaluated as normal.  A chest 
x-ray examination was negative.  On separation examination in 
September 1953, no defects or diagnoses were noted.  A chest 
x-ray examination was negative.  

A September 1992 private medical record reflects a 
questionable assessment of dyspepsia versus CAD.

A September 1995 private medical evaluation reflects a 
problem of ischemic heart disease.  He was admitted for 
unstable angina, and possible inferior myocardial infarction 
by EKG.  It was noted that an October 1992 coronary 
arteriography demonstrated 30 percent ulcerative plaque at 
the proximal RCA, 70 to 80 percent mid LAD, 80 percent distal 
LAD, 20 percent proximal circumflex, estimated ejection 
fraction 70 percent.  

A December 1999 private medical report reflects a history of 
ischemic heart disease.  The veteran sought treatment for 
complaints of a prolonged episode of chest pain consistent 
with angina pectoris.  It was noted that his most recent 
coronary arteriogram was in June 1999.  

A June 2001 private medical evaluation for asbestosis 
reflects a history of coronary artery disease and that he had 
four stents.  These were placed in 1995 and 1997.  

In June 2003, the veteran underwent a VA examination.  The 
examiner noted review of the claims folder.  The veteran 
reported that in 1992, he sought private emergency treatment 
at St. Elizabeth because he felt weak, shaky, had shortness 
of breath and chest pain.  An angiogram and stenting were 
done, and a diagnosis of coronary artery disease was rendered 
but he did not know how many vessels were occluded.  The 
examiner referenced a March 2001 chest x-ray which showed 
bilateral interstitial fibrosis and pleural plaque formation 
consistent with asbestosis given the appropriate exposure 
history and latency.  Upon physical examination, the 
examiner's assessment was coronary artery disease, status 
post PTCA and angioplasty with stenting, not secondary to 
asbestosis.

VA outpatient treatment records dated in 2006, reflect an 
assessment of CAD.  He was status post stents times four in 
2002, and status post coronary artery bypass graft (CABG) 
times four in July 2005.  

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that any coronary artery 
disease incurred post-service is due to his active service, 
or to his service-connected asbestosis.  As noted, service 
medical records reflect that the heart was clinically 
evaluated as normal, and no complaints indicative of coronary 
artery disease.  Post-service, it appears that an initial 
diagnosis of coronary artery disease was rendered in 
September 1992, thus constituting a 39-year gap between 
separation from service and initial diagnosis.  

The lack of any evidence of CAD for 39 years between the 
period of active duty and the evidence showing initial 
diagnosis in 1992 is itself evidence which tends to show that 
no CAD was incurred as a result of service or a service-
connected disability.  Moreover, there is no medical evidence 
showing that CAD manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service; thus, CAD may not be presumed to have had its 
onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Moreover, there is no competent 
evidence that establishes a link between CAD and the service-
connected asbestosis.  

The veteran claims that his coronary artery disease is as a 
result of his service-connected asbestosis, however, he has 
not submitted any evidence to support such a contention.  
Thus, there is no evidence of record, other than the 
veteran's contentions, that his current CAD is related to any 
service-connected disability, or to a disease or injury 
incurred in or aggravated by service.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Moreover, the June 2003 VA examiner while noting a history of 
coronary artery disease, opined that it was not related to 
asbestosis.  The Board accepts the June 2003 VA examination 
as being the most probative medical evidence on the subject, 
as it was based on a review of all historical records and a 
thorough examination.  See Boggs v. West, 11 Vet. App. 334, 
343 (1998).  Given the depth of the examination report, and 
the fact that it was based on a review of the applicable 
record, the Board finds it is probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, there is no opinion to the contrary.  

In summary, there is no probative evidence of coronary artery 
disease during the veteran's active service.  An initial 
diagnosis was not rendered until almost four decades after 
separation from service, and the VA examiner opined that his 
history of coronary artery disease was not related to his 
diagnosed asbestosis.  There is otherwise no evidence to 
support an etiological relationship to his service-connected 
asbestosis.  Thus, service connection for coronary artery 
disease is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Entitlement to a 30 percent disability rating (but no higher) 
for asbestosis, for the period prior to May 3, 2006, is 
warranted; to this extent only, the appeal is granted.

Entitlement to a disability rating in excess of 60 percent 
for asbestosis, from May 3, 2006, is denied.  

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus disability is denied.  

Service connection for left hand disability is denied.  

Service connection for coronary artery disease is denied.




REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the 
issues of entitlement to service connection for GERD and skin 
cancer.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

GERD

The veteran initially claimed entitlement to service 
connection for GERD as a result of his service-connected 
asbestosis.  As stated hereinabove, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  A June 2003 VA examiner opined that his GERD was 
not due to asbestosis, thus the veteran's claim was denied in 
the September 2003 rating decision.  In his January 2004 
notice of disagreement, the veteran stated that he was in 
fact claiming GERD as secondary to his service-connected 
PTSD.  In an April 2006 statement from the veteran, he again 
stated that he was claiming entitlement to service connection 
for GERD, secondary to PTSD.  Despite the veteran's 
contentions, the RO has failed to consider whether the 
veteran's GERD is proximately due to his service-connected 
PTSD.  Thus, further development of this claim is warranted.  
Specifically, the veteran should be scheduled for a VA 
examination to determine the nature and etiology of his 
claimed GERD, to include whether it is due to, or aggravated 
by, his service-connected PTSD.

Skin cancer

The veteran claims entitlement to service connection for skin 
cancer.  In June 2003, the veteran underwent a VA examination 
in which the examiner noted skin cancer by history but stated 
that no documentation was available for review, and no 
opinion was offered with regard to etiology.  The September 
2003 rating decision specifically characterized the issue as 
'entitlement to skin cancer, facial area as secondary to the 
service-connected disability of asbestosis,' despite the fact 
that the it does not appear that the veteran was claiming any 
such secondary relationship.  In his notice of disagreement 
and subsequent April 2006 statement, the veteran stated that 
he was claming entitlement under a direct theory of 
entitlement due to heavy sun exposure while at sea during 
service.  The veteran's service personnel records do reflect 
that the veteran was stationed on the USS Owen during his 
period of service.  The RO has never addressed such 
contention in adjudicating the veteran's claim for 
compensation, nor has the RO obtained an opinion with regard 
to etiology.  The veteran should be scheduled for a VA 
examination to determine the nature and etiology of his 
claimed skin cancer.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of any 
current gastroesophageal reflux disease.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
gastroesophageal reflux disease was 
caused or aggravated by his service-
connected PTSD.  If a direct causal 
relationship is not found, the examiner 
should then opine as to whether the PTSD 
aggravates the GERD, and if so, determine 
the degree of aggravation attributable to 
the PTSD.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

2.  The RO or AMC should schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of any 
current skin cancer.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any skin cancer is 
causally related to service or any 
incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
service connection for GERD secondary to 
service-connected PTSD, and entitlement 
to service connection for skin cancer.  
If the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


